Exhibit 10.2
 
AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT


This AMENDMENT NO. 2 to the Employment Agreement dated as of June, 2002 is by
and between SkillSoft Corporation , a Delaware corporation and SkillSoft
Limited, an Irish Private Company (collectively the “Company”), and Jerry Nine
(the “Executive”).


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of June 2002 (the “Employment Agreement”);


WHEREAS, the Company and the Executive have previously amended the Employment
Agreement on December 23, 2008 (such amendment, “Amendment No. 1”).


WHEREAS, the Company and the Executive desire to enter into Amendment No. 2 to
the Employment Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:


1.  
Section 7(b) of the Employment Agreement shall be deleted in its entirety.

2.  
Unless otherwise specifically defined in this Amendment No. 2, each term used
herein that is defined in the Employment Agreement shall have the meaning
assigned to such term in the Employment Agreement.

3.  
 Except as set forth expressly herein, all terms of the Employment Agreement
shall remain in full force and effect without change.

4.  
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall constitute
one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2,
effective as of June 10, 2011.


SkillSoft Corporation




By:       /s/ Tom McDonald                                                      
Tom McDonald


SkillSoft Limited




By:       /s/ Tom McDonald                                                      
Tom McDonald


JERRY NINE




/s/ Jerry Nine                                           